MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Jun 16 2020, 11:24 am
court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Zachary Witte                                            Evan M. Comer
David A. Felts                                           Deputy Attorney General
Fort Wayne, Indiana                                      Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Donte Curry,                                             June 16, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-38
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy Davis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1905-F6-638



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-38 | June 16, 2020                       Page 1 of 5
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Donte Curry (Curry), appeals his conviction for resisting

      arrest, Level 6 felony, Ind. Code § 35-44.1-3-1.


[2]   We affirm.


                                                    ISSUE
[3]   Curry raises one issues on appeal, which we restate as: Whether the State

      presented sufficient evidence beyond a reasonable doubt to convict Curry of his

      Level 6 felony resisting arrest.


                      FACTS AND PROCEDURAL HISTORY
[4]   During the early morning hours of March 18, 2019, Fort Wayne Police Officer

      Alvin Davis (Officer Davis) was on patrol in his marked police car when he

      observed a green Ford vehicle with an “extremely dark window tint” that

      appeared to be greater than the 30 percent tint allowed by Indiana law.

      (Transcript Vol. II, p. 86). After performing a U-turn at a nearby intersection,

      Officer Davis began to follow the Ford vehicle, but he could not catch up since

      the vehicle sped off. According to Officer Davis, the Ford vehicle was traveling

      between 50 miles to 60 miles per hour in a 30 mile-per-hour residential zone.

      Additionally, the driver of the Ford vehicle failed to stop at a stop sign. Upon

      seeing that, Officer Davis activated his emergency lights to initiate a stop, but

      the driver of the Ford vehicle continued to drive for another half block. Officer

      Davis then activated his siren, but the driver of the Ford vehicle failed to stop.

      Approximately one minute and six seconds after Officer Davis first activated
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-38 | June 16, 2020   Page 2 of 5
      his lights and siren, the driver of the Ford vehicle parked on the side of the road.

      Officer Davis radioed for assistance, initiated a “felony stop,” and ordered the

      driver to turn off the ignition. (Tr. Vol. II, p. 88). The driver, who was later

      identified as Curry, initially refused to comply, and it was only after Officer

      Davis issued multiple loud verbal commands that Curry turned off his car

      ignition. Officer Davis then ordered Curry to exit the vehicle with his hands in

      the air; again, Curry failed to comply until several commands were given. After

      Curry was placed in handcuffs, Officer Davis gave Curry his Miranda warnings.

      Curry thereafter stated that he “didn’t want to stop until he got to his

      girlfriend’s house.” (Tr. Vol. II, p. 91).


[5]   On May 30, 2019, the State filed an Information, charging Curry with Level 6

      felony resisting law enforcement. A jury trial was conducted on October 23,

      2019, and Curry was found guilty as charged. On December 20, 2019, the trial

      court held a sentencing hearing and ordered Curry to serve two years in the

      Indiana Department of Correction.


[6]   Curry now appeals. Additional information will be provided as necessary.


                              DISCUSSION AND DECISION
                                       I. Sufficiency of the Evidence

[7]   When reviewing a claim of insufficient evidence, it is well-established that our

      court does not reweigh evidence or assess the credibility of witnesses. Walker v.

      State, 998 N.E.2d 724, 726 (Ind. 2013). Instead, we consider all the evidence,

      and any reasonable inferences that may be drawn therefrom, in a light most

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-38 | June 16, 2020   Page 3 of 5
       favorable to the verdict. Id. We will uphold the conviction “‘if there is

       substantial evidence of probative value supporting each element of the crime

       from which a reasonable trier of fact could have found the defendant guilty

       beyond a reasonable doubt.’” Id. (quoting Davis v. State, 813 N.E.2d 1176, 1178

       (Ind. 2004)).


[8]    A person commits resisting law enforcement if the person “knowingly or

       intentionally: . . . flees from a law enforcement officer after the officer has, by

       visible or audible means, including operation of the law enforcement officer’s

       siren or emergency lights, identified himself or herself and ordered the person to

       stop.” I.C. § 35-44.1-3-1. The offense is a Level 6 felony if the person uses a

       vehicle to commit the offense. Id.


[9]    Curry argues that the State failed to present sufficient evidence that he

       knowingly or intentionally fled from Officer Davis when Officer Davis initiated

       the traffic stop. He suggests that the one-minute-long chase in a 30 mile-per-

       hour zone was too short in duration to be considered an actual flight under the

       resisting law enforcement statute.


[10]   The record shows that while patrolling in his marked police vehicle, Officer

       Davis observed Curry’s vehicle with an extremely dark window tint which is

       not allowed by Indiana law. After performing a U-turn at a nearby intersection,

       Officer Davis began to follow Curry’s vehicle. Curry sped off traveling between

       50 miles to 60 miles per hour in a 30 mile-per-hour residential zone. Officer

       Davis accelerated to catch up with Curry. When Curry failed to stop at a stop


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-38 | June 16, 2020   Page 4 of 5
       sign, Officer Davis activated the lights and sirens on his police car, but Curry

       continued to drive for several blocks and made at least one turn before finally

       coming to a complete stop. Officer Davis had to issue several verbal commands

       before Curry turned off his car ignition. At his jury trial, Curry testified that

       while he saw and heard Officer Davis’s lights and siren, he wanted to get to a

       safe location before stopping. Contrary to his claim, Officer Davis testified that

       there were multiple safe locations to pull over. Moreover, after Curry was

       placed in handcuffs and Officer Davis issued Curry his Miranda warnings,

       Curry admittedly stated that he “didn’t want to stop until he got to his

       girlfriend’s house.” (Tr. Vol. II, p. 91).


[11]   Here, the evidence before the jury established that Curry intended not to stop

       when Officer Davis initiated the traffic stop. Thus, we hold that the State

       presented sufficient evidence to support Curry’s Level 6 felony resisting law

       enforcement conviction.


                                             CONCLUSION
[12]   Based on the foregoing, we conclude that the State presented sufficient evidence

       beyond a reasonable doubt to sustain Curry’s Level 6 felony resisting law

       enforcement conviction.


[13]   Affirmed.


       Mathias, J. and Tavitas, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-38 | June 16, 2020   Page 5 of 5